[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE # 124
The defendants' motion to strike counts two and four of the plaintiffs' second amended complaint is hereby granted. In so ruling, the court refers the parties to its earlier Memorandum of Decision, filed March 8, 1995, and further holds that:
The plaintiff, William Burns, may not maintain a negligence action against the defendants, Thomas M. Hanson, M.D., and Gynecology  Infertility, P.C., a/k/a Thomas M. Hanson, M.D., P.C., CT Page 9758 for the alleged negligent fertility advice that the defendants gave to his wife, because the plaintiff, William Burns, has not alleged that he was a patient of the defendants.
BY THE COURT,
STANLEY, J.